COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-10-091-CV
 
IN
RE BRANDY ANN BOUNDS                                                   RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relator=s
petition for writ of habeas corpus and is of the opinion that all relief should
be denied.  Accordingly, relator=s
petition for habeas corpus is denied.
Relator shall
pay all costs of this original proceeding, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  WALKER and MCCOY, JJ.
 
DELIVERED:  March 30, 2010




     [1]See
Tex. R. App. P. 47.4.